Citation Nr: 0409544	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 1946 and 
January 1951 to August 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

A motion for advancement on the docket was granted on April 6, 
2004. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the March 2004 Informal Hearing Presentation, the veteran's 
service representative maintained that the RO failed to advise the 
veteran of the evidence needed to substantiate his claim for a 
compensable rating for service-connected gastrointestinal disorder 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003).  The representative has asked for the case to be 
remanded back to the RO on this ground.    

The Board observes that the veteran was last afforded a VA 
Compensation and Pension examination in July 2002.  VA's statutory 
duty to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  38 U.S.C.A.   § 
5103A(d) (West 2002).  The Board finds that the veteran should be 
afforded another VA examination in order to ensure that there is 
sufficient evidence to fairly rate the disability.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be reviewed to ensure that 
all VCAA notice obligations have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003), and any other applicable legal precedent.  This 
action should include written notice to the veteran of the 
evidence needed to substantiate his claim for a compensable 
rating.  

2.  The veteran should be afforded an appropriate medical 
examination to ascertain the current severity of his service-
connected gastrointestinal disorder.  All other indicated 
evaluations, studies, and tests deemed necessary by the examiner 
should be accomplished.  The examiner should state whether the 
gastrointestinal disorder is best described as "mild," "moderate," 
or "severe."  Please send the claims folder to the examiner for 
review in conjunction with the examination.  

3.  Thereafter, the veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case that contains notice of all relevant actions taken, 
including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue.  An appropriate 
period of time should be allowed for response by the veteran and 
his representative.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order. 


The purpose of this REMAND is to cure a procedural defect and to 
obtain additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





